In re Kaltenbach, Robert; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “E”, Nos. 345,-168, 348,079.
Denied. Relator’s petition sets forth complaints of the district court’s purported failure to rule on 1989 writ applications complaining of events which did not take place until 1991. Relator should provide *1314the Court with copies of relevant pleadings filed in the courts below, and copies of the orders or rulings of those courts of which he complains, if he decides to submit to this Court another petition which sets forth his claims in a comprehensible fashion.